DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Status of Claims
Claim 1, and 4-8 are pending and under examination.
Claims 2-3 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017-106557, filed 05/30/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Based on the amended claims received on 12/23/2020, new 112(b) rejections have been set forth (see below).
Based on the amended claims and remarks received on 12/23/2020, the previous prior art rejection based on Makoto has been withdrawn and a new prior art rejection is set forth (see below).
Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 lines 14-15 recite “the cleaning liquid supplying section” which lacks antecedent basis because Applicant(s) have not previously recited “a cleaning liquid supplying section” and it is unclear what “the cleaning liquid supplying section” Applicant(s) are referring to.  Furthermore, claim 8 line 16 recites “a cleaning liquid supplying section”.  It is unclear if Applicant(s) are referring to the previously recited cleaning liquid supply section or if Applicant(s) are intended to recite a second cleaning liquid supplying section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2012/0318302; Pub. Date: Dec. 20, 2012; already of record – hereinafter “Nakayama”), in view of Makoto (Translation of JP 2015/172488A; Pub. Date: Oct. 01, 2015; already of record – hereinafter “Makoto”), and further in view of Dunfee (US 2005/0074363; Pub. Date: Apr. 7, 2005 – hereinafter “Dunfee”)

Regarding claim 1, Nakayama teaches an automatic analyzer (Nakayama; fig. 1, #1, [0030]) comprising: 
a specimen holding section that holds at least one specimen container for containing a specimen and at least one other specimen container (Nakayama; fig. 1, #4, #2, [0031-0032]); 
a specimen dispensing section that dispenses the specimen from the specimen container into a dilution container (Nakayama; fig. 1, #13, #5, [0033, 0037]); 
a dilution container holding section that holds the dilution container for containing a diluted specimen, which is the specimen that has been diluted (Nakayama; fig. 1, #6, [0031, 0033]); 
a diluted specimen dispensing section that dispenses the diluted specimen from the dilution container into a reaction container (Nakayama; fig. 1, #14, #11, [0036, 0039]); 
a first cleaning section positioned between the specimen holding section and the dilution container holding section for cleaning the specimen dispensing section (Nakayama; wash unit - [0037]); 
a cleaning liquid supplying section that is arranged to supply a cleaning liquid to the specimen dispensing section and is disposed on a movement route of the specimen dispensing section at a position where the specimen dispensing section can suck the cleaning liquid that the cleaning liquid supplying section supplies (Nakayama teaches a plurality of detergent containers are held on the sample turntable 4 which are suctioned by the specimen dispensing section 13; [0063]); 
an input section (Nakayama; fig. 2, #53, [0051]) that accepts a selection that is performed by a user (Nakayama; [0063, 0065]) as to whether to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section (Nakayama teaches the specimen dispensing section 13 suctions detergents from the specimen holding section 4; [0063]) to the dilution container (Nakayama teaches detergent is delivered into the dilution container 5, [0063]); and 
a controlling section (Nakayama; fig. 2, #51, [0051]) configured to, dispense the diluted specimen into the reaction container in accordance with a measurement item (Nakayama; [0039]), perform a cleaning operation of the specimen dispensing section (Nakayama teaches a cleaning operation; [0053], that additionally applies to the specimen dispensing section; [0063]) any number of times (Nakayama; [0057, 0059, 0060]) by using the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section (Nakayama; [0054, 0063]) and to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section to the dilution container (Nakayama; [0063]), in accordance with the selection accepted in the input section (Nakayama; [0051, 0063, 0065]).
Nakayama does not teach discharging the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning section.
However, Dunfee teaches the analogous art of an automatic analyzer (Dunfee; fig. 1, #10, [0037]) comprising a sample dispensing section (Dunfee; fig. 10, #66, [0051]), a first cleaning section (Dunfee; fig. 10, #80, [0049]), and a cleaning liquid supply section (Dunfee; fig. 10, #99, [0049]), wherein the specimen dispensing section discharges the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning section (Dunfee; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the input section and controlling section of Nakayama to further include the configuration to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning station, as taught by Dunfee, because Dunfee teaches discharging the cleaning liquid from the specimen dispensing section to the first cleaning section washes the internal surface of the specimen dispensing section which advantageously reduces routine maintenance of the first cleaning section and the sample dispensing section (Dunfee; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Nakayama and Dunfee both teach an automatic analyzer (Dunfee; fig. 1, #10, [0037]) comprising a sample dispensing section (Dunfee; fig. 10, #66, [0051]), a first cleaning section (Dunfee; fig. 10, #80, [0049]), and a cleaning liquid supply section (Dunfee; fig. 10, #99, [0049]).
Modified Nakayama does not teach the controlling section it configured to, while the diluted specimen section dispenses, cause the specimen dispensing section to perform a cleaning operation.
However Makoto teaches the analogous art of an automatic analyzer (Makoto; fig. 1, #1, [0015]) comprising a specimen dispensing section (Makoto; fig. 1, #7, #23, [0026, 0028]), a diluted specimen dispensing section (Makoto; fig. 1, #8, #26, [0029-0030]), and a controlling section (Makoto; fig. 2, #31, [0043]), wherein the controlling section is configured to, while the diluted specimen section dispenses, cause the specimen dispensing section to perform a cleaning operation (Makoto teaches the specimen dispensing section dispenses the diluted sample into dilution container; fig. 3, S2, [0050] - and thereafter the diluted specimen dispensing section dispenses the diluted specimen into the reaction container; fig. 3, S3, [0051].  Makoto also teaches after the specimen dispensing section dispenses the diluted sample into the dilution container, it is washed by the first cleaning section; Makoto; [0028].  Therefore, the specimen dispensing section undergoing a cleaning operation while the diluted specimen dispensing section dispenses the diluted specimen into the reaction container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controlling section of modified Nakayama to be configured to cause the specimen dispensing section to perform a cleaning operation while the diluted specimen section dispenses, as taught by Makoto, because Makoto teaches cleaning the specimen dispensing section after use is a well-known and conventional practice in the art (Makoto; [0028]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Nakayama and Makoto both teach an automatic analyzer (Makoto; fig. 1, #1, [0015]) comprising a specimen dispensing section (Makoto; fig. 1, #7, #23, [0026, 0028]), a diluted specimen dispensing section (Makoto; fig. 1, #8, #26, [0029-0030]), and a controlling section (Makoto; fig. 2, #31, [0043]).

Regarding claim 4, modified Nakayama teaches the automatic analyzer according to claim 1 above, wherein the controlling section is further configured to cause the cleaning operation of the specimen dispensing section to be performed in accordance with the number of cleaning operations, which are set via a setting screen (Nakayama; [0051, 0059, 0060, 0063]).

Regarding claim 5, modified Nakayama teaches the automatic analyzer according to claim 1 above, wherein the controlling section is configured to perform control to reduce the number of cleaning operations of the specimen dispensing section so as to be within a time in which the diluted specimen dispensing section dispenses the diluted specimen into the reaction container in accordance with the measurement item (Nakayama; [0066]).

Regarding claim 6, modified Nakayama teaches the automatic analyzer according to claim 1 above, wherein the cleaning liquid supplying section is at least any one of the at least one other specimen container having the cleaning liquid contained therein, a coming-out port that is provided near the first cleaning section for dispensing the cleaning liquid, and a cleaning liquid container that is provided near the first cleaning section and that is for containing the cleaning liquid (Nakayama; [0063])).

Regarding claim 8, Nakayama teaches a computer-readable recording medium that stores a program configured to cause a computer to perform control of an automatic analyzer (Nakayama; figs. 2 & 3, #51, [0051-0052]) comprising: 
a specimen holding section that holds a specimen container for containing a specimen (Nakayama; fig. 1, #4, #2, [0031-0032]); 
a specimen dispensing section that dispenses the specimen from the specimen container into a dilution container (Nakayama; fig. 1, #13, #5, [0033, 0037]); 
a dilution container holding section that holds the dilution container for containing a diluted specimen, which is the specimen that has been diluted (Nakayama; fig. 1, #6, [0031, 0033]); 
a diluted specimen dispensing section that dispenses the diluted specimen from the dilution container into a reaction container (Nakayama; fig. 1, #14, #11, [0036, 0039]); 
a first cleaning section positioned between the specimen holding section and the dilution container holding section for cleaning the specimen dispensing section (Nakayama; wash unit, [0037]); 
an input section (Nakayama; fig. 2, #53, [0051]) that accepts a selection that is performed by a user (Nakayama; [0063, 0065]) as to whether to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section (Nakayama teaches the specimen dispensing section 13 suctions detergents from the specimen holding section 4; [0063]) to the dilution container (Nakayama teaches detergent is delivered into the dilution container 5, [0063]); and 
a cleaning liquid supplying section that is arranged to supply a cleaning liquid to the specimen dispensing section and is disposed on a movement route of the specimen dispensing section at a position where the specimen dispensing section can suck the cleaning liquid that the cleaning liquid supplying section supplies (Nakayama teaches a plurality of detergent containers are held on the sample turntable 4 which are suctioned by the specimen dispensing section 13; [0063]), 
the program configured to cause the computer to: 
dispense a diluted specimen into a reaction container in accordance with a measurement item (Nakayama; [0039]), perform a cleaning operation of the specimen dispensing section (Nakayama teaches a cleaning operation that additionally applies to the specimen dispensing section; [0053, 0063]) any number of times (Nakayama; [0057, 0059, 0060]) by using a the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section (Nakayama; [0054, 0063]), and to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section to the dilution container (Nakayama; [0063]), in accordance with the selection accepted in the input section (Nakayama; [0051, 0063, 0065]).
Nakayama does not teach discharging the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning section.
However, Dunfee teaches the analogous art of an automatic analyzer (Dunfee; fig. 1, #10, [0037]) comprising a sample dispensing section (Dunfee; fig. 10, #66, [0051]), a first cleaning section (Dunfee; fig. 10, #80, [0049]), and a cleaning liquid supply section (Dunfee; fig. 10, #99, [0049]), wherein the specimen dispensing section discharges the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning section (Dunfee; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the input section and program of Nakayama to include the configuration to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning station, as taught by Dunfee, because Dunfee teaches discharging the cleaning liquid from the specimen dispensing section to the first cleaning section washes the internal surface of the specimen dispensing section which advantageously reduces routine maintenance of the first cleaning section and the sample dispensing section (Dunfee; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Nakayama and Dunfee both teach an automatic analyzer (Dunfee; fig. 1, #10, [0037]) comprising a sample dispensing section (Dunfee; fig. 10, #66, [0051]), a first cleaning section (Dunfee; fig. 10, #80, [0049]), and a cleaning liquid supply section (Dunfee; fig. 10, #99, [0049]).
Modified Nakayama does not teach the program configured to, while the diluted specimen section dispenses, cause the specimen dispensing section to perform a cleaning operation.
However Makoto teaches the analogous art of an automatic analyzer (Makoto; fig. 1, #1, [0015]) comprising a specimen dispensing section (Makoto; fig. 1, #7, #23, [0026, 0028]), a diluted specimen dispensing section (Makoto; fig. 1, #8, #26, [0029-0030]), and a computer (Makoto; fig. 2, #30, [0043]), wherein the computer is programmed to, while the diluted specimen section dispenses, cause the specimen dispensing section to perform a cleaning operation (Makoto teaches the specimen dispensing section dispenses the diluted sample into dilution container; fig. 3, S2, [0050] - and thereafter the diluted specimen dispensing section dispenses the diluted specimen into the reaction container; fig. 3, S3, [0051].  Makoto also teaches after the specimen dispensing section dispenses the diluted sample into the dilution container, it is washed by the first cleaning section; Makoto; [0028].  Therefore, the specimen dispensing section undergoing a cleaning operation while the diluted specimen dispensing section dispenses the diluted specimen into the reaction container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer program of modified Nakayama to additionally include programming to cause the specimen dispensing section to perform a cleaning operation while the diluted specimen section dispenses, as taught by Makoto, because Makoto teaches cleaning the specimen dispensing section after use is a well-known and conventional practice in the art (Makoto; [0028]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Nakayama and Makoto both teach an automatic analyzer (Makoto; fig. 1, #1, [0015]) comprising a specimen dispensing section (Makoto; fig. 1, #7, #23, [0026, 0028]), a diluted specimen dispensing section (Makoto; fig. 1, #8, #26, [0029-0030]), and a controlling section (Makoto; fig. 2, #31, [0043]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, in view of Makoto, in view of Dunfee, and further in view of Matsubara et al. (US 2002/0106814; Pub. Date: Aug. 8, 2002; already of record – hereinafter “Matsubara”).

Regarding claim 7, modified Nakayama teaches the automatic analyzer according to claim 1 above, wherein the controlling section is configured to perform control to dispense into the dilution container the specimen (Nakayama; [0037])
Nakayama does not teach a specimen contained in a transfer container that is transported to another automatic analyzer by a transfer container transporting device.
However, Matsubara teaches the analogous art of an automatic analyzer comprising a specimen dispensing section (Matsubara; fig. 4, #202, [0081]), and a specimen contained in a transfer container (Matsubara; fig. 4, #5, [0083]) that is transported to another automatic analyzer by a transfer container transporting device (Matsubara; fig. 4, #62, [0065, 0066, 0081, 0083, 0107, 0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analyzer of Nakayama to further include a transfer container that is transported to another automatic analyzer by a transfer container transporting device, as taught by Matsubara, because Matsubara teaches the transporting device containing a transfer container is a well-known and conventional transporting means in the art (Matsubara; [0066]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Nakayama and Matsubara both teach an automatic analyzer comprising a specimen dispensing section (Matsubara; fig. 4, #202, [0081]).

Response to Amendment
Applicants arguments filed on 12/23/2020 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address Applicant's remarks in order to promote compact prosecution.

Applicant(s) argue on page 9 of their remarks that the combination of Makoto and Ginsberg fail to teach or suggest an input section that accepts a selection that is performed by a user as to whether to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section to the first cleaning section or to the dilution container as required by amended independent claims 1 and 8.  
The Examiner agrees with Applicant(s) arguments, however, the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection which teaches the amended claim language recited in claims 1 and 8. 

Applicant(s) argue on pages 9-10 of their remarks that the final Office Action contends that column 5, lines 44-48 describe that the system disclosed therein discharges the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supplying section to the first cleaning section or to the dilution container, but Ginsberg merely describes that a valve (100) is opened to the line (80) to dispense the diluent wash fluid through the inside of the probe (66) into a waste receptacle connected to the probe washer (58) together with the external wash water from the wash supply (103).  Therefore, there is no teaching or suggestion of discharging the cleaning liquid to a first cleaning section or to a dilution container as required by independent claims 1 and 8.  
The Examiner respectfully disagrees. Ginsberg teaches dispensing the diluent wash fluid (i.e. the cleaning liquid) through the inside of the probe (i.e. specimen dispensing section) to the probe washer (i.e. a first cleaning section); (Ginsberg; col. 5, lines 44-48).  Therefore Ginsberg teaching the claim limitation “discharging the cleaning liquid to a first cleaning section or to a dilution container”.  Furthermore, Applicant(s) arguments are moot because the arguments are directed towards to previous rejection and do not apply to the current grounds of rejection.

Lastly, Applicant(s) argue one page 10 of their remarks that Ginsberg makes no mention of an input section and fails to teach or suggest an input section that accepts a selection that is performed by a user as to whether to discharge the cleaning liquid the specimen dispensing section has sucked in from the cleaning liquid supply section to the first cleaning section or to the dilution container as required by the amendments to independent claims 1 and 8.  
The Examiner agree with Applicant(s) arguments, however, the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection which teaches the amended claim language recited in claims 1 and 8. 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Nonaka et al. (US 2019/0041415) teaches a probe cleaning apparatus having a first cleaning section and a cleaning liquid supply section.
Yasui et al. (US 2015/0204895) teaches a nozzle cleaning operation that determines a cleaning pattern based on sample dispensation quantities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                                                                                                                                                                                                                                 
/Kathryn Wright/Primary Examiner, Art Unit 1798